NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




 PALMIST TRUCKING, LLC,
                Plaintiff                                       Civil Action No. 18-14561
                                                                        OPINION
        v.


 CITY OF LINDEN, et al,
                Defendants.




John Michael Vazguez., U.S.D.J.

       Plaintiff Palmist Trucking, LLC (“Palmist”) seeks to bring this action in forma pauperis

pursuant to 2$ U.S.C.   § 1915. D.E. 1. While the Complaint’s caption indicates that Palmist is the
plaintiff, the pleading elsewhere indicates that the plaintiff is “Guilio Mesadieu t/a Palmist

Trucking, LLC.” D.E. 1. Because the named Plaintiff is an LLC, it cannot proceed without

counsel and it cannot proceed informa pauperis. See In re 69 N. Franklin Turnpike, LLC, 693 F.

App’x 141, 144 (3d Cir. 2017) (“It is well established that a corporate entity such as a limited

liability company may not proceed pro se and must be represented by legal counsel.”); Aetrex

Worldwide, Inc. v. Sourcing for Yo;t Ltd., No. 14-2504, 2017 WL 5513683, at *2 (D.N.J. Nov. 17,

2017) (stating that “artificial entities such as corporations” cannot receive in forma pauperis

treatment). For those reasons, the matter is dismissed. However, because Mesadieu (“Plaintiff’)

is proceeding pro Se, the Court will nevertheless screen the Complaint as if brought by Mesadieu

in the interests of time and efficiency.
         For the reasons discussed below, if Mesadieu intends to amend the Complaint and insert

himself as Plaintiff, the Court would GRANT his application to proceed in forma pauperis but

would nevertheless DISMISS the Complaint, pursuant to 28 U.S.C.         § 1915(e)(2)(B), for failing to
state a claim upon which relief can be granted.

        Under Section 1915, this Court may excuse a litigant from prepayment of fees when the

litigant “establish[es] that he is unable to pay the costs of his suit.” Walker v. People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Plaintiff sufficiently establishes his inability to

pay, and the Court would grant his application to proceed informa pauperis without prepayment

of fees and costs.

        When allowing a plaintiff to proceed in forma paliperis the Court must review the

complaint and dismiss the action if it determines that the action is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune.      28 U.S.C.     § 1915(e)(2)(B).         When considering dismissal under Section

191 5(e)(2)(B)(ii) for failure to state a claim on which relief can be granted, the Court must apply

the same standard of review as that for dismissing a complaint under Federal Rule of Civil

Procedure 12(b)(6). Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

       To state a claim that survives a Rule 12(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawfully.” Connelly v. Lane Const. Corp., 809 F.3d 780,



                                                   2
786 (3d Cir. 2016) (internal quotation marks and citations omitted). As a result, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will uncover proof of [his]

claims.” Id. at 789. In other words, although a plaintiff need plead detailed factual allegations, “a

plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Ati. Corp., 550 U.S. at 555 (internal quotations omitted).

       Because Plaintiff is proceedingpro Se, the Court construes Plaintiffs Complaint liberally

and holds it to a less stringent standard than papers filed by attorneys. Homes v. Kerner, 404 U.S.

519, 520 (1972). The Court, however, need not “credit a pro se plaintiffs ‘bald assertions’ or

‘legal conclusions.” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse

v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

       Plaintiff alleges that two unnamed City of Linden Police officers (the “Individual Officer

Defendants”) illegally seized Plaintiffs three-car trailer, which constituted a deprivation of his

property without due process and a violation of his Fourth Amendment rights. Cornpl. at 8, 11-

12. Plaintiff also pleads that the Individual Officer Defendants issued false motor vehicle citations

and failed to correct the false charges, which amounted to a violation of Plaintiffs due process

rights. Id. at 9, 11. In addition, Plaintiff asserts claims against Defendant Parharn, the Chief of

the Linden Police Department, and the City of Linden, alleging that these Defendants failed to

adequately train, monitor, and discipline the individual officers. Id. at 9-12. Further, Plaintiff

brings a Section 1985 conspiracy claim against the Defendants for conspiring to illegally seize his

trailer and issue false motor vehicle citations. Id. at 12. Finally, Plaintiff asserts state law tort

claims against Defendants as a result of the alleged improper seizure and the false traffic citations.




                                                  3
Id. at 13-14. Absent from the Complaint, however, are sufficient factual allegations that support

any of Plaintiffs claims.

          Plaintiff asserts claims pursuant to 28 U.S.C.   § 1983, which provides individuals with a
cause of action for certain violations of constitutional rights. In order to state claim under Section

1983, a plaintiff must demonstrate that “(1) a person deprived him of a federal right; and (2) the

person who deprived him of that right acted under color of state or territorial law.” Burt v. CFG

Health Sys., No. 15-2279, 2015 WL 1646849, at *2 (D.N.J. Apr. 14, 2015). Given that each

Defendant in this matter is associated with the Linden Police Department, the Court assumes, for

purposes of this screening opinion, that Plaintiff adequately alleges that Defendants are state

actors. See Barna v. City ofPerth Amboy, 42 F.3d 809, 816 (3d Cir. 1994) (“[A]cts of a state or

local employee in her official capacity will generally be found to have occurred under color of

state law.”). Thus, the Court will address the substance of each alleged constitutional violation.

   I.        Claims Against the Linden Police Department

          At the outset, Plaintiffs Section 1983 claims against the Linden Police Department are

dismissed with prejudice because a city police department is “merely an administrative arm of the

local municipality.” See Godley v. Newark Police Dep ‘t, No. 05-806, 2007 WL 269815, at *3

(D.N.J. Jan. 26, 2007) (quoting Padilla v. Township of Cheriy Hill, 110 F. App’x 272, 278 (3d

Cir. 2004)). Therefore, the Linden Police Department is not a separate entity and cannot be sued

under Section 1983. Id. (dismissing Section 1983 and tort claims against the Newark Police

Department because it was not an entity that was subject to suit).

    II.      Supervisory Liability

          Plaintiff asserts claims against the City of Linden and the Linden Chief of Police, Jonathan

Parham, for their failure to adequately train, supervise and discipline the individual police officers.



                                                   4
Compi. at 8-10. While a municipality or its policymaker’ may be liable under Section 1983, they

cannot be held liable under a theory of respondeat superior. Monell v. Dept. ofSocial $ervs., 436

U.S. 658, 691 (1978). Instead, to hold these defendants liable, a plaintiff must demonstrate that

the violation of rights was caused by a municipal policy or custom. Id.

       To state a claim based on a municipal policy or custom, a plaintiff must identify a policy

or custom that “violates the Constitution or   .   .   .       while not unconstitutional itself, is the   moving


force behind the constitutional tort of one of its employees.” Id. (quoting Cothurn v. Upper Darbv

Township, 946 F.2d 1017, 1027 (3d Cir. 1991)). If a plaintiff relies on a policy or custom that does

not violate federal law on its face, “causation can only be established by ‘demonstrating that the

municipal action was taken with deliberate indifference as to its known or obvious consequence.”

Berg v. Cotmtv of Allegheny. 219 F.3d 261, 276 (3d Cir. 2000) (quoting Bd. of Ct. Comrn’rs qf

Bran Ct,;. v.   Brown,   520 U.S. 397, 404 (1997)) (internal brackets omitted). Here, the Complaint

is devoid of facts plausibly asserting an official policy or custom as well as sufficient allegations

concerning deliberate indifference. The Complaint merely states, in a conclusory manner, that the

City of Linden and Parham failed to adequately train, monitor, and discipline the individual

officers. Compi. at 10.      Because threadbare recitations of the elements of a Monell claim are

insufficient, these claims are dismissed as they are not plausibly pled. See, e.g., Benjamin v. E.

Orange Police Dep’t, 937 F. Supp. 2d 582, 595 (D.N.J. 2013) (dismissing claim against city

because plaintiff failed to plead facts demonstrating the existence of a policy or custom).




 Pursuant to New Jersey law, a chief of policy is a policy maker for a municipal police department.
See Estate of Bard v. City of Vineland, No. 17-1452, 2017 WL 4697064, at *3 (D.N.J. Oct. 19,
2017) (citing Hernandez v. Borough of Palisades Park Police Dep ‘t, 58 F. App’x 909, 913 (3d
Cir. 2003)).
                                                           5
    III.             Fourth Amendment Claim

           Plaintiff alleges that the Individual Officer Defendants illegally seized his property in

violation of the Fourth Amendment. Compl. at 8, 12. The Fourth Amendment, made applicable

to the states by the fourteenth Amendment, provides that “{t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated.    .   .   .“   U.S. const. amend IV. Effects include personal property. See Brown v. Mtthlenberg

Township, 269 F.3d 205, 209 (3d Cir. 2001). “A Fourth Amendment ‘seizure’ of personal property

occurs when ‘there is some meaningful interference with an individual’s possessory interests in

that property.” Id. (quoting United States v. Jacobsen, 466 U.S. 109, 113 (1984)). Plaintiff alleges

that his tractor was illegally seized by the Individual Officer Defendants but fails to include any

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. for example, the Court does not know when

or why the tractor was seized, why the motor vehicle citations were issued, which citations were

issued, or why the Individual Officer Defendants’ conduct was allegedly illegal. Because the

Complaint fails to include this necessary factual support, Plaintiffs Fourth Amendment claim is

dismissed.

    IV.              Due Process Claims2

           Plaintiff alleges that the Individual Officer Defendants failed to comply with procedural

and substantive due process procedures when they seized his trailer and issued improper citations.



2
  Plaintiff pleads that Defendants violated his fifth Amendment Due Process rights. “Fifth
Amendment [Due Process] protection only applies when the federal government seeks to deprive
a person of life, liberty or property.” Robinson v. fauver, 932 F. Supp. 639, 645 n.4 (D.N.J. 1996).
Because Plaintiff does not assert any claims against a federal actor here, the Court will construe
Plaintiffs claims under the Due Process Clause of the Fourteenth Amendment, which applies to
state actors.


                                                           6
Compi. at 11. The Fourteenth Amendment Due Process Clause has both a procedural and a

substantive component.3 Nicholas v. Penn. State Univ., 227 F.3d 133, 13 8-39 (3d Cir. 2000).

       Procedural due process requires that state procedures for challenging the deprivation of a

protected pi-operty interest satisfy certain procedural requirements. DeBlasio v. Zoning Bd. of

Adjttstment for Tnp. of W Amwelt, 53 F.3d 592, 597 (3d Cir. 1995), abrogated on other grounds,

United Artists Theatre Circttit, Inc. v. Twp. of Warrington, Pa., 316 F.3d 392 (3d Cir. 2003). To

plead a violation of procedural due process rights under the Fourteenth Amendment, a plaintiff

“must establish that the state procedure for challenging the deprivation does not satisfy the

requirements of procedural due process.” Id. A state has adequate procedural due process “when

it provides reasonable remedies to rectify a legal error by a local administrative body.” Id.

Therefore, when a party has access to full judicial process, through which he may “challenge the

administrative decision in question, the state has provided adequate procedural due process.” Id.

In this instance, the Complaint states that the Linden Municipal Court dismissed all summons

against Plaintiff on or about October 19, 2016. Cornpl. at 6. Thus, the limited factual allegations

pled in the Complaint suggest that there were adequate due process protections in place.

Accordingly, Plaintiffs procedural due process claim is dismissed.

       For a substantive due process claim challenging the validity of non-legislative state action,

a plaintiff must first establish that he has a fundamental property interest that is protected by the

Fourteenth Amendment. Nicholas, 227 F.3d at 139-42. Next, a plaintiff must establish that the

state action is “arbitrary, irrational, or tainted by improper motive, or if so egregious that it shocks

the conscience.” Cly. Concrete Corp. v. Town of Roxbuiy, 442 F.3d 159, 169 (3d Cir. 2006)




 The Fourteenth Amendment provides, in relevant part, “nor shall any State deprive any person
of life, liberty, or property, without due process of law.” U.S. Const. amend XIV, § 1.
                                                   7
(quoting Nicholas, 227 f.3d at 139) (internal quotation marks omitted). “Substantive due process

is a doctrine reserved for egregious official conduct that trenches upon the most fundamental of

civil liberties.” Armbruster v. Cavanaugh, 410 F. App’x 564, 567 (3d Cir. 2011). Accordingly,

“litigants face substantial burdens to show violations of substantive due process.” Childress v.

City of Orange Township, No. 14-4354, 2018 WL 1378722, at *y3 (D.N.J. Mar. 19, 2018). Here,

Plaintiff fails to establish what protected, fundamental property interest was violated by the

Individual Officer Defendants’ conduct. Therefore, Plaintiffs substantive due process claim is

dismissed.

   V.        Conspiracy Claims

        Plaintiff also asserts a claim for a Section 1985 conspiracy. Specifically, the Complaint

alleges that the Individual Officer Defendants conspired to illegally seize Plaintiffs property and

issue false motor vehicle citations, and that the City of Linden failed to prevent the conspiracy

from occurring. Compi. at 12-13. To state a claim for a Section 1985 conspiracy, a plaintiff must

allege that the conspiracy was motivated by “some racial, or perhaps otherwise class-based,

invidiously discriminatory animus.” Lake v. Arnold, 112 F.3d 682, 687 (3d Cir. 1997). In this

instance, the Complaint fails to establish that Plaintiff is part of any class of individuals, or that

Defendants’ conduct was in any way motivated by a discriminatory animus. The Complaint also

fails to plausibly allege that a conspiracy itself existed   —   other than to state in conclusory fashion

that there was a conspiracy. Consequently, Plaintiffs conspiracy claim fails.4



  To the extent that Plaintiff meant to plead a Section 1983 conspiracy claim, it would also fail.
To state a claim for a Section 1983 conspiracy, a plaintiff must allege facts to support the existence
of an agreement and a concerted action. Capogrosso v. Supreme Court ofN.i, 588 F.3d 180, 185
(3d Cir. 2009). In addition, a plaintiff must allege “a deprivation of a federally protected right.”
Lake, 112 F.3d at 689. Because Plaintiff fail to establish any underlying violation of a
constitutional right, a Section 1983 conspiracy claim would also fail. See White v. Brown, 408 F.
App’x 595, 599 (3d Cir. 2010) (“[T]he District Court properly granted summary judgment on
                                                   8
   VI.      Tort Claims

         The Complaint also asserts state law tort claims against Defendants, over which the Court

could have supplemental jurisdiction pursuant to 2$ U.S.C.    § 1367(a). Section 1367(c), however,
gives district courts discretion to decline to hear state law claims they would otherwise have

supplemental jurisdiction over through Section 1367(a). Specifically, Section 1367(c)(3) provides

that a “district court[] may decline to exercise supplemental jurisdiction over a claim” if “the

district court has dismissed all claims over which it has original jurisdiction.” When federal claims

are dismissed at an early stage of litigation, courts general decline to exercise supplement

jurisdiction over the remaining state-law claims. See United Mine Workers v. Gibbs, 383 U.S.

715, 726 (1966). Here, at the earliest possible stage of the proceedings, the Court is dismissing

Plaintiffs Section 1983 claims, which provided the Court with federal question jurisdiction. As a

result, the Court will use its discretion pursuant to Section 1367(c), and declines to exercise its

supplemental jurisdiction at this time. Plaintiffs state-law claims, therefore, are dismissed.

         Finally, when dismissing a case brought by apro se plaintiff, a court must decide whether

the dismissal will be with prejudice or without prejudice, which affords a plaintiff with leave to

amend. Grayson v. Mayview State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). The district court

may deny leave to amend only if (a) the moving party’s delay in seeking amendment is undue,

motivated by bad faith, or prejudicial to the non-moving party or (b) the amendment would be

futile. Adams v. Goitid, Inc., 739 f.2d 858, 864 (3d Cir. 1984). At this point, the Court cannot

conclude that Plaintiffs claims are futile. Therefore, the Court provides Plaintiff thirty (30) days

to file an amended complaint that cures the deficiencies set forth herein. If Plaintiff is proceeding




White’s conspiracy claims because White cannot establish an underlying violation of his
constitutional rights.”).
                                                  9
pursuant to a legal theory other than those discussed herein, he must set forth the basis for his claim

and provide plausible factual allegations to support his claim. If Plaintiff does not submit an

amended complaint curing these deficiencies within thirty days, the dismissal will then be with

prejudice. A dismissal with prejudice means that Plaintiff will be precluded from filing any future

suit against any present Defendant, concerning the allegations in the Complaint.

        In conclusion, for the foregoing reasons, Plaintiffs Complaint is dismissed in its entirety.

As a threshold matter, Palmist Trucking, LLC cannot go forward as Plaintiff without counsel and

without paying the required filing fee. In addition, because the Linden Police Department is not

an appropriate defendant, it is dismissed as a Defendant with prejudice as to the federal claims. If

Mesadieu intends to file an amended complaint in which he is the named Plaintiff, then he is

afforded with thirty (30) days to file an amended complaint. Failure to file an amended complaint

within this time will result in the entire case being dismissed with prejudice.          Moreover, if

Mesadieu does not plead plausible claims in his next amended complaint, this action will be

dismissed with prejudice. An appropriate Order accompanies this Opinion.


Dated: November 27, 2018


                                                John Michael Vazquez,     u.di




                                                  10
